Appellant was convicted of the murder of Emma Woolridge. His punishment was fixed at death.
Notwithstanding appellant has been condemned to suffer the severest penalty known to the law, the record is presented to us entirely barren of a statement of facts or a single bill of exception. It appears from the motion for new trial that Emma Woolridge was appellant's wife. The motion attacks the sufficiency of the evidence. We have no way to appraise the merit of the criticism in the absence of the evidence taken on the trial. We must presume it was sufficient *Page 431 
to authorize the verdict. The indictment properly charges the offense of murder; the charge of the court is pertinent, and the judgment regular.
It becomes our duty therefore to affirm the judgment.
Affirmed.
                          ON REHEARING.                         April 5, 1922.